Mr. Justice Phillips delivered the opinion of the court: This court is asked to reverse the judgment in this case on the merits, it being insisted that the defendant is not shown to have been guilty of negligence. It is further urged that the plaintiff was guilty of such contributory negligence that he is not entitled to recover. These questions are sought to be brought before this court by the assignment of error that the court erred in refusing the instruction to the jury to find for the defendant. It is further urged that the court erred in overruling defendant’s objections to the admission of certain evidence. It is a familiar principle that the master owes to his servant the duty of furnishing him a reasonably safe place to work, and negligence in the discharge of that duty on the part of the master, because of which the servant is injured when in the discharge of his duties, he at the time using ordinary care for his own safety, will cause a liability on the part of such master to respond in damages. (Mayhew v. Sullivan Mining Co. 76 Me. 100; Chicago and Northwestern Railway Co. v. Swett, 45 Ill. 197; Illinois Central Railroad Co. v. Welch, 52 id. 183; Toledo, Peoria and Warsaw Railway Co. v. Conroy, 68 id. 560; Toledo, Wabash and Western Railway Co. v. Ingraham, 77 id. 309.) To allow the premises or machinery to be'and remain out of repair when such condition is known, or by the exercise of reasonable diligence might have been known and prevented, is negligence on the part of the master. (Monmouth Mining and Manf. Co. v. Erling, 148 Ill. 521; Chicago Anderson Pressed Brick Co. v. Sobkowiak, 148 id. 573; Northern Pacific Railroad Co. v. Herbert, 116 U. S. 642 ; Leahy v. Southern Pacific Railroad Co. 65 Cal. 150.) And where the duties of the servant require him to work at night, the failure to furnish light sufficient to enable him to do so with reasonable safety is negligence on the part of the master. (Chicago and Northwestern Railway Co. v. Taylor, 69 Ill. 461.) The servant has the right to assume the master will perform the duties imposed on him by law, and act on such presumption, using reasonable care for his own safety. United States Rolling Stock Co. v. Wilder, 116 Ill. 100; Pullman Palace Car Co. v. Laack, 143 id. 242; Bishop on Non-contract Law, secs. 647, 648. The evidence in this record warrants the finding of facts as found by the Appellate Court. It cannot be said there was not evidence tending to show negligence on the part of the appellant, and that the appellee was in the exercise of ordinary care. These facts proven, with proof of the injury, would sustain the verdict on the question of negligence. The Appellate Court so found. Where there is evidence tending to establish the facts necessary and sufficient to sustain a verdict, it has been often held, and the rule may be declared settled in this State in such cases, that it is not error to refuse a peremptory instruction to find for the defendant. Lake Shore and Michigan Southern Railway Co. v. O'Conner, 115 Ill. 254; People v. People's Ins. Exchange, 126 id. 466; Hamburg-American Packet Co. v. Gattman, 127 id. 598; Chicago and Nortlmestern Railway Co. v. Snyder, 128 id. 655 ; Hodges v. Bearse, 129 id. 87; Wight Fire Proofing Co. v. Poczekai, 130 id. 139. The question as to whether the release was executed with knowledge on the part of appellee, or under circumstances that would bind him, was one of fact, settled by the adjudications of the Appellate and trial courts. The contention on the part of appellant that the credibility of the plaintiff was destroyed by the contradictory and conflicting character of his testimony on the two trials, cannot be considered by this court. It was held in Chicago and Northwestern Railway Co. v. Dunleavy, 129 Ill. 140 : “We have nothing to do with any question as to the preponderance of the evidence, or the credibility of witnesses, or the force to be given to the evidence, having a tendency merely to impeach their veracity. The only question is, whether any evidence was given which, if true, would have tended to support a verdict for plaintiff.” The principle thus announced is binding on this court by reason of section 90 of chapter 110 of the Revised Statutes, and has been adhered to by its adjudications. The evidence that was admitted over defendant’s objection, to which our attention is called by appellant’s brief, is with reference to the execution of the release. On the re-direct examination the plaintiff had testified' that he could not read English and the release was not read to him, and he was told to sign his name for the money so his wife could draw it, etc. When the following question was asked: “At the time you signed your name on this paper, did you know in any way that you were settling with the company for damages on account of your injury?” it was objected to by counsel for the defendant, and the objection was overruled, to which the defendant excepted. The subject matter of inquiry was as to whether plaintiff had been induced to sign the release by reason of any misrepresentations, and whether he had knowledge of what he was signing,—knowledge from any source; ’ and such being the subject of inquiry the question was proper, and it was not error to overrule the objection. The witness answered : “I understand this paper was for the paymaster, to show the company where the money wTent. That is the way I understand it.” The answer was not directly responsive to the question. It was held in Hewitt v. Ciarle, 91 Ill. 605, that a witness ought not to be permitted to state “his inference from what was said, or his understanding. To permit a witness, in answer to such question, to say, fit was my understanding, ’ etc., is erroneous.” The question was proper, but the answer was improper and not responsive. No motion was made to strike out or withdraw the answer, however. The court was not called upon to rule on the propriety of the answer as made, and it cannot be raised for the first time on appeal. We find no error in the record, and the judgment of the Appellate Court is affirmed. Judgmmt afflrme^